678 So.2d 518 (1996)
Phillip Conrad BONTRAGER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-650.
District Court of Appeal of Florida, First District.
August 28, 1996.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Stephen R. White, Assistant Attorney General, Tallahassee, for Appellee.
MICKLE, Judge.
Phillip Bontrager appeals an order revoking his probation and imposing the original suspended sentences. The state showed by a preponderance of the evidence that the appellant violated probationary conditions (3) and (7). This evidence consisted of both properly admitted hearsay and non-hearsay, and the appellant has not demonstrated an abuse of the trial court's wide discretion in making its determination. See Robinson v. State, 609 So.2d 89 (Fla. 1st DCA 1992). We affirm both the revocation of probation and the judgment and sentence. Although the trial court made acceptable oral findings establishing the grounds for revocation, we remand for it to amend the written order to specify "the terms and conditions of probation that have been violated." Jones v. State, 638 So.2d 126, 127 (Fla. 1st DCA 1994); Vezina v. State, 667 So.2d 294 (Fla. 1st DCA 1995). The appellant need not be present for this merely clerical correction. Edwards v. State, 668 So.2d 1090 (Fla. 1st DCA 1996).
AFFIRMING the judgment and sentence and REMANDING with directions to amend the written order to recite the terms and conditions of probation that were violated.
MINER and WEBSTER, JJ., concur.